Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 11, 2014

                                      No. 04-14-00593-CV

                           IN THE INTEREST OF A.R.E., a Child,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01424
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights which is required to be brought to final disposition within 180 days of the date the notice
of appeal is filed. TEX. R. JUD. ADMIN. 6.2.

        On August 27, 2014, this court issued an order requiring appellant to show cause in
writing why this appeal should not be dismissed for lack of jurisdiction. Appellant’s response
was due to be filed September 11, 2011; however, on September 9, 2011, the trial court
permitted appellant’s appointed counsel to withdraw and appointed new appellate counsel. It is
therefore ORDERED that appellant’s newly appointed counsel, Manuel C. Rodriguez, Jr., file a
response to this court’s August 27, 2014 show cause order no later than September 17, 2014.
Given the time constraints governing our disposition of this appeal, requests for extensions of
time are disfavored.

       The motions filed by appellant’s former counsel, Laura D. Heard, are MOOT.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court